COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                               §
 THE STATE OF TEXAS,                                          No. 08-12-00206-CR
                                               §
                   Appellant,                                    Appeal from the
                                               §
 v.                                                        204th Judicial District Court
                                               §
 OSCAR HOWARD,                                               of Dallas County, Texas
                                               §
                   Appellee.                                    (TC# F06-15879)
                                               §

                                           JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

order dismissing the cause. We therefore affirm the judgment of the court below. This decision

shall be certified below for observance.

       IT IS SO ORDERED THIS 31ST DAY OF JULY, 2013.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.